﻿Mr. President, on behalf of the delegation of the Yemen Arab Republic and on my own behalf, I should like to express to you our satisfaction at your unanimous election to the presidency of this important session. I wish you every success in the conduct of the proceedings of the General Assembly, so that our efforts uphold the principles and help to achieve the objectives of the Charter of the United Nations. I have no doubt that you will place your long diplomatic experience at the service of just causes, so that we may find solutions to urgent problems on the agenda of this session. The delegation of the Yemen Arab Republic will do everything in its power to co-operate with you so that this objective may be achieved and our task successfully carried out.
123.	I should also like to congratulate your predecessor, Mr. Salim, on his successful conduct of the work of the thirty-fourth session and to express my appreciation of his tireless efforts in guiding the work not only of that session but of the special sessions towards important and positive resolutions.
124.	I must not forget to pay a tribute here to the Secretary-General through whose efforts the Organization has become more effective. I wish to express my appreciation of his efforts in serving the cause of international peace and eliminating sources of tension in so many parts of the world in accordance with the objectives of our noble Organization. I should also like to express my gratitude for his report on the work of the Organization and the international situation over the past year, in which he evaluates with understanding and objectivity the existing crisis and conflicts in the world.
125.	It also gives me great pleasure to extend my warmest congratulations to the Governments and delegations of Zimbabwe and Saint Vincent and the Grenadines on their entry into the United Nations now that their peoples have won their independence and recovered their liberty. I am happy to welcome their delegations. Their membership in the Organization is a victory for all the peoples, which like the peoples of Namibia and Palestine, are fighting to establish their right to self-determination. I have no doubt that those two new Members, through their participation, will enhance the effectiveness of the Organization and play a larger part in the maintenance of international peace and security and world stability.
126.	The thirty-fifth session of the General Assembly is being held in a tense and unstable international situation in which rivalries are affecting peace and detente. We had hoped that detente would be well established by the end of the last decade and would be spreading so as to benefit not only the major Powers which took the initiative in creating it—this being one of the characteristics of international relations—but the whole world, and in particular the peoples suffering under the yoke of imperialism and colonialism, from exploitation of their natural resources and international rivalries and polarization. We had hoped that they might enjoy the peace and stability which are so necessary for a new order of international relations, marked by democracy and equality, free from exploitation, tension, the arms race and instability.
127.	The present international situation is having an adverse effect not only on international relations but also on stability, development and progress throughout the world, and in particular the third world.
128.	I wish to recall here that it is the duty of the international community to make major and intensive efforts to ameliorate that situation. For this international community, the United Nations, was created to put an end to everything of which the causes and effects might constitute impediments to peace and security anywhere in the world, as peace is one and indivisible and represents the aspirations of all States and peoples of the world, particularly those peoples which have not been able to enjoy its full benefits since achieving independence and liberty. These are the peoples of the third world, in particular the peoples of the Middle East and the Palestinians, who have suffered from imperialist plots from the beginning of this century right up to the present day.
129.	Having struggled in all the Arab countries against colonialism in all its forms, the Arab people has been compelled to continue this struggle against the intruding Zionist, racist and colonialist entity, which was created and has been fostered and strengthened by colonialist and imperialist countries so that that region should continue to suffer from chronic instability, division and warfare. Moreover, the State of Israel was created by a decision of the Organization, which Israel today rejects and whose resolutions it scorns. Israel continues its actions against the Palestinian Arab people, including expulsion, the confiscation of goods and the promulgation of racist laws.
130.	Israel expanded through aggression against certain Arab countries in 1967, following which it occupied the whole of Palestine and some Arab territories. Through that aggression the Zionist racist State won new positions of strength and has been able to impose the law of the jungle and of piracy, with the assistance, support and blessing of a super-Power which continues to this day to maintain its unjust attitude on the side of that aggression and against the Palestinian people, its right to self-determination, to return to its country and to establish an independent and sovereign State under the leadership of its militant vanguard, the PLO, which is its sole authentic representative. We supported that organization, just as we supported the rule of law and justice, and the rights of the Palestinian people during the seventh special emergency session of the Assembly, devoted to the Palestinian question.
131.	The stronger international support becomes for the cause of the Palestinians and the greater the sympathy for their struggle under the leadership of the PLO and for the struggle of the Arab peoples to free their occupied territories, the more the arrogance and aggressiveness of Israel increases and, at the same time, the more imperialist military, economic and diplomatic support is demonstrated for this shameful conduct. We are witnessing here a struggle between good and evil, between justice and injustice. The United Nations, which was created after the world had suffered from the scourge of war and conflicts, must put an end to such conduct in order to safeguard its very existence, its objectives and international peace in the interests of all the peoples of the world.
132.	Israel's arrogance and its unabashed and irresponsible defiance of United Nations resolutions do not give cause for optimism to our generation or, for that matter, future generations. Israel is intoxicated by the temporary victory it has won thanks to the treacherous bargain struck at Camp David, which has not served the cause of peace in the region but, on the contrary, the cause of the Israeli aggressive and expansionist strategy and the aims of the super-Power that supports it. That deal is contrary to the national aspiration of the Palestinian people and its struggle and to the right of the Arab people to free their territories occupied since 1967. Since that deal was concluded, Israel has continued to establish settlements throughout the occupied Arab lands, particularly op Palestinian land, and even in the very heart of Palestine, the Holy City of Jerusalem. Israel plotted to assassinate the mayors of towns in the occupied West Bank who had refused, as had their people, to accept the "autonomy" conspiracy and the oppression and terrorism, which increased after the Camp David deal, which was condemned by all the Arab peoples and Governments, including the people and the Government of the Arab Republic of Yemen.
133.	Israel was not content with committing those acts, which have been condemned as repugnant to the conscience of mankind, all religious and human rights; that illegal entity persisted in that attitude and decided to annex Jerusalem and proclaim it its permanent and unified capital. I should like to take this opportunity, on behalf of my Government, to express appreciation and gratitude to the States Members of this international Organization which have supported Arab rights and refused to recognize that Zionist decision, which demonstrates its expansionist policy and is contrary to the fundamental principles of international law. We are also gratified by the fact that certain States have responded positively to resolution 478 (1980), in which the Security Council decided that that Israeli action was illegal, by withdrawing their diplomatic missions from Jerusalem in order to demonstrate their disapproval of such action and rejection of the policy of annexation, exploitation and occupation.
134.	Israel's actions have not been confined to acts of piracy against its principal victims, the Palestinian people on its own territory and in its own homeland even; it has also extended its acts of aggression to within the borders of an independent State, a State Member of the United Nations, Lebanon. Its attacks against Lebanon and its people and against the Palestine refugee camps, whether by air, land or sea, have become a matter of routine and meet no obstacle, as is known by the international forces responsible for maintaining peace in southern Lebanon and containing Israeli violations. That aggression applies the Zionist and imperialist plot by armed intermediary groups chosen to facilitate the Israeli conspiracy by exporting war and tension to Lebanon.
135.	I should like to reaffirm before the General Assembly that there can be no peace in the Middle East on the basis of exploitation, oppression, terror, the denial of rights and occupation. Peace must be based on recognition of the national rights of the Palestinan people and their aspiration to the liberation of their country, return to their homeland and the creation of an independent and sovereign State, without any conditions or restrictions that would infringe those rights, or the rights of the PLO, their sole authentic representative. The settlements policy and all actions aimed at changing the demographic composition of the Palestinian territory must also be ended. Israel must withdraw from all Arab lands occupied after the 1967 aggression.
136.	We must also recognize that the Camp David approach is not one which will lead to peace and stability in the area; rather, it is a continuation of the plot against the Palestinian people. All the Arab peoples support General Assembly resolution 33/75 and the resolutions adopted at the seventh emergency special session, which was devoted to the rights of the Palestinian people.
137.	Yemen supports its brother Arab countries with regard to all positions and policies affecting peace and stability in our region. That is why we are following with a great deal of distress what is happening between Iraq and Iran. We support all efforts on the part of the United Nations and the Islamic Conference to halt hostilities so that peace and stability may be restored to the area.
138.	We are pleased by the positive role played by the Government of Iraq in responding favourably to Security Council resolution 479 (1980) calling for a cease-fire, and we consider it to be a step forward towards a just solution.
139.	We support all the good offices undertaken by a large number of State Members of the United Nations and we call upon all States, particularly the great Powers, not to interfere in this conflict, so that international peace may be safeguarded.
140.	The Arab Republic of Yemen is following the situation with great interest and concern, because we are close to the theatre of these events, whether it is the Arabian Gulf, the Red Sea or the Indian Ocean and are thus directly affected by what happens there. We denounce any attempt to make this region a focal point of conflict and tension and we demand that the region of the Red Sea be declared a zone of peace, with neither foreign bases nor a foreign presence; the responsibility for protecting the region of the Arabian Gulf rests solely with its people, who are capable of preventing any outside interference in the region.
141.	Since regional and international peace are intimately linked, Yemen reiterates its position that the Indian Ocean should be declared a zone of peace, free from foreign presence in any form whatsoever.
142.	I believe that the present situation is such that General Assembly resolution 2832 (XXVI) on the Declaration of the Indian Ocean as a Zone of Peace should be applied in the interest of all the peoples of the region, and in the interest of international peace and security.
143.	The struggle against racism and colonialism has just won a new victory with the independence of Zimbabwe, which has succeeded in throwing off the yoke of imperialism and racism. But the United Nations and all peace-loving and justice-loving forces in the world must continue the struggle, for the events in Zimbabwe augur well for the future of Namibia, which is now oppressed by South Africa. We are sure that the peoples of that region will succeed in winning their right to total independence.
144.	The racist regime of South Africa continues to occupy and oppress the peoples of South West Africa— Namibia. This constitutes defiance not only of the logic of our times, during which numerous imperialist colonies have been eliminated, but also of the Organization, the Charter, and United Nations resolutions. The colonialist, racist nature of that occupation means that the responsibility of the people of Namibia, under the leadership of the South West Africa People's Organization [SWAPO], its sole legitimate representative, is a very special one; the national struggle will continue until the racist, imperialist occupation is eliminated; that occupation is, unfortunately, encouraged and sustained by certain States in the service of their strategic aims and ambitions and at the expense of the justice and stability sought by this struggling people who seek to rid the African continent of this last vestige of colonialism and racism.
145.	Yemen calls for the implementation of General Assembly resolution 1514 (XV) and other resolutions adopted 20 years ago. After the adoption of that resolution on the granting of independence to colonial countries and peoples, dozens of third world countries attained their independence.
146.	The peoples of the third world understand that, in their struggle for liberty and political independence, the attainment of that independence is not the end of the road. Political independence must be accompanied by economic independence. Thus, since the 1960s, these peoples have held conferences in the United Nations so as to put into concrete form their demand for the establishment of a new international economic order.
147.	All statistical and scientific indicators point to the importance of this, not only in the interest of the developing countries, but also in the interest of progress and economic development throughout the world. The system now prevailing in international economic relations does not prevent increasing imbalances in the balance of payments, a factor of great influence on the development of the third world. The balance-of-payments deficit of non-oil-exporting developing countries has amounted this year to $70 billion. This means that the developing countries face a catastrophic situation.
148.	In this connection we should like to express our regret at the failure of the Assembly at the eleventh special session devoted to international economic co-operation for development.
149.	Several years have gone by since the General Assembly, at its sixth special session, adopted the Declaration and Programme of Action on the Establishment of a New Inter-national Economic Order. Efforts have been made in the course of the North- South dialogue, at various levels and both within the United Nations framework and outside it, in order to arrive at an agreement on a basis for the new international economic order, but it has become clear that the hard and unjust line taken by the majority of developed countries has caused these efforts to fail.
150.	Today the non-aligned movement is the expression of the awakening of the third world and its determination not to follow the course charted by the great Powers. It is also the expression of the conviction that the third world countries have a role to play in international affairs, which are no longer the exclusive province of the great Powers.
151.	My country, a founder-member and participant in the activities of the non-aligned movement, is optimistic about the movement's future. We believe that a better future is in store for it and that its effectiveness will increase as long as its expresses the aspirations and interests of the developing countries and peoples, which continue to be victims of the great Power rivalry and of imperialist exploitation.
152.	This international movement, very limited at the beginning, has expanded and continues to expand. This demonstrates the importance of the movement as a link between countries which, although geographically distant, have a common will and common interests: above all, that peace should prevail throughout the world, that the causes of tension and war be eliminated and that international relations be marked by stability, understanding and mutual co-operation.
153.	My country has committed itself to these policies and supports the decisions of the movement, particularly those concerning the right of peoples to self-determination and expressing opposition to imperialism, colonialism and Zionist racism. My country shows this commitment in the sixth principle of its revolution of 26 September 1962.
154.	In connection with hotbeds of tension in the world, we should like to say that solutions to outstanding problems which are a threat to international peace and security must be found. The problem of Afghanistan is one of the most important. We support all efforts to find a solution to this problem through all appropriate means, so as to enable the Afghan people to progress and to develop in accordance with their own will, in their own way, and without any outside influence or interference.
155.	Among the obligations and responsibilities of the Organization and the whole of mankind, is the need to put an end to the arms race and to bring about full disarmament to enable humanity to live in peace.
156.	Disarmament, in our view, means the eradication of poverty, underdevelopment, inequality and international tension in order to hasten the advent of an era of prosperity for the whole of mankind.
157.	It is a scandal that arms expenditures should amount to tens of billions of dollars while millions of human beings are suffering from hunger in various parts of the world because of natural calamities and also from man-made catastrophes.
158.	The arms race has not merely created an atmosphere of despair as to a better future for mankind, which is nowhere near being realized. The arms race is an obstacle in the path of international relations marked by detente and co-operation and its ill effects transcend the frontiers of the great Powers and reach the developing countries which have recently become independent; it cannot but add to the burden caused by the already grave economic and financial situation.
159.	All this reflects the climate of mistrust which prevails in international relations and the effects of the rivalries among great Powers on small countries which must perforce rely on the great Powers in one way or another in the arming, organization and training of their armies, not to mention the impact on their own capacity to take economic and political decisions free from foreign influence and pressure.
160.	My country supports efforts to achieve disarmament and to put an end to armaments and to nuclear tests. We hope the great Powers will succeed in the near future in reaching an agreement on ratifying the SALT II Treaty as a demonstration of their attachment to peace, their aversion to war, respect for man and their desire not to destroy mankind.
161.	Like the majority of the international community, my country has adopted a position as to the need to put an end to sources of tension which persist between the two parts of Korea. We should find the necessary and logical elements which would make possible negotiations between the two Governments as a first stage towards the reunification of this divided people.
162.	My country affirms its position that action leading to the reunification of Korea should be based on democratic means, free from any foreign intervention or influence, whatever form it may take and from whatever source. This action must also be peaceful and all democratic and nationalist forces of both sides must participate.
163.	We have no doubt that by putting an end to the division of Korea we shall bring about a climate favourable to peace and security not only on the Korean peninsula, but also in the South-East Asian region and throughout the world.
164.	We also repeat our position with regard to the question of Cyprus, a position reflected in our support for the following points: the responsibility of the United Nations with regard to the maintenance of peace and security in that divided country; the importance of the fact that Cyprus should remain a neutral and united State; the need through negotiations, under the aegis of the United Nations, to succeed in putting an end to the abnormal situation which now prevails in Cyprus. 
165. The proliferation of hotbeds of tension throughout the world demands that we exert a great deal of effort to support the Organization, which has undertaken positive action in the past. We hope that at this session, responding to the international situation, the Assembly will succeed in adopting positive resolutions, particularly against those countries which flout the decisions of the Organization. In this connection, we are thinking particularly of Israel. We must prevent it from continuing its activities in international organizations so as to prevail upon it to respect the Charter and United Nations resolutions, and we will spare no effort to support the United Nations within the framework of respect for the principles of the Charter.

